EvaNS, J.
(After stating the facts.) The judgment complained of was rendered at the hearing fixed on motion of the defendants to dissolve an interlocutory injunction. The only question before the court on that hearing was the propriety of dissolving or vacating the restraining order in the main case, which was still pending. The main case was not before the court on its merits, and the court was without jurisdiction to enter a final decree disposing of it.

Judgment reversed.


All the Justices concur.